—Judgment, Supreme Court, New York County (John Stackhouse, J.), rendered April 6, 1998, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him to a term of 5 to 15 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There was ample evidence of defendant’s accessorial liability, including evidence that defendant responded to a companion’s direction to “hook up” the undercover officer, directed another companion to retrieve the drugs for the officer, and was found in possession of pre-recorded money after his arrest a few minutes later (see, People v Sealey, 240 AD2d 340, lv denied 90 NY2d 943; People v Smith, 219 AD2d 533, lv denied 87 NY2d 907). We see no reason to disturb the jury’s determinations concerning credibility.
*44The court’s determination to screen prospective members of the audience other than defendant’s family and the press was an appropriate alternative to closure of the courtroom and was supported by the record (see, People v Rodriguez, 248 AD2d 181, lv denied 91 NY2d 1012). Contrary to defendant’s claim, the record does not establish that his common-law wife, or anyone else, was denied entry as a result of the screening procedure.
We perceive no abuse of discretion in sentencing. Concur— Sullivan, J. P., Rosenberger, Tom, Mazzarelli and Wallach, JJ.